Franklin H. Head died testate June 28, 1914, a resident of Illinois, and Herbert F. Perkins, Elizabeth Head Gates, and Henry D. South-well were only appointed executors of the last will and testament of the decedent. An appraiser was appointed by the judge of the County Court, Cook County, who filed his appraisement on the first day of October, A. D. 1914, which contained amongst other articles, Item Humber 78, which described certain lands belonging to decedent, and a valuation placed thereon of eighty-five thousand dollars ($85,000.00). On the twenty-eighth day of December, A. D. 1914, the County Judge entered an order fixing the inheritance tax at eight thousand three hundred sixty and 69/100 dollars ($8,360.69), which amount, less five per cent discount — seven thousand nine hundred forty-two and 66/100 dollars ($7,942.66) was paid on same day by claimant to the treasurer of said county. At time order was so made litigation was pending in the Circuit Court of ICane County, Illinois, wherein it was shown in said Court that the decedent’s claim or title to said lands described in item Humber 78 was only an equitable mortgage upon said- lands. Said premises were shown to be worth twenty thousand dollars ($20,000.00), and hot worth eighty-five thousand dollars ($85,000.00) as fixed by appraiser and approved by County Court. An appeal was in due time prayed and perfected to the County Court, and on consideration of the same and subsequent proceedings properly had the County Court on the twenty-first day of March, A. D. 1918, decreed and ordered a refund to the executors of the said estate of twelve hundred thirty-five and 01/100 dollars. ($1,235.01) as overpayment erroneously made. Ho appeal has been prosecuted from such judgment. From the evidence herein, it is clear that the claimant is entitled to the refund claimed. The Attorney General in written statement, admits that the claimants are entitled 'to a refund herein of twelve hundred thirty-five and 01/100 dollars ($1,235.01). The claimants are accordingly awarded a refund of twelve hundred thirty-five and 01/100 dollars $1,235.01).